Citation Nr: 0305370	
Decision Date: 03/21/03    Archive Date: 04/03/03

DOCKET NO.  99-17 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a chronic lung 
disorder, diagnosed as an inflammatory pseudotumor of the 
left upper lobe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Boise, Idaho, which denied the claim 
on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim on appeal and has notified 
him of the information and evidence necessary to substantiate 
his claim.

2.  Service medical records are negative for complaints of, 
treatment for, or diagnosis of a chronic lung disorder.

3.  The medical evidence is negative for a chronic lung 
disorder for many years after service separation.

4.  There is no medical evidence on file to establish a 
medical nexus between military service and the veteran's 
current lung disorder.


CONCLUSION OF LAW

A chronic lung disorder, diagnosed as an inflammatory 
pseudotumor of the left upper lobe, was not incurred in or 
aggravated by the veteran's period of active duty.  38 
U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran maintains, in essence, that his lung disorder, 
diagnosed in 1997 as an inflammatory pseudotumor of the left 
upper lobe, was either incurred in service or aggravated by 
his period of military service.  

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board notes that the service 
medical records are completely negative for complaints of, 
treatment for, or diagnosis of a chronic lung disorder.  
While he was treated for pneumonia and hospitalized for two 
weeks in July 1968, there is no evidence of residuals as a 
result.  Significantly, his service separation examination 
reflects a normal clinical evaluation of his lungs.  
Therefore, there is no evidence of a chronic lung disorder 
shown in service.  

Next, there is no evidence of continuity of symptomatology 
related to a lung disorder as evidenced by the absence of 
treatment for many years after service.  Of note, chest X-
rays dated in April 1972, July 1976, and October 1978, show 
that the veteran's lungs were clear and there was no evidence 
of acute disease.  An accessory azygos (unpaired) lobe on the 
right side was noted.  Multiple medical records dated from 
the 1980s through the mid-1990s reflect that his lungs were 
clear to auscultation and there was no complaints of, 
treatment for, or diagnoses of a lung tumor or associated 
symptomatology noted.  In September 1997, he underwent a 
thoracotomy of the left upper lobe for the purpose of 
resecting an inflamed pseudotumor or fibrohystiocytic lesion.  
Therefore, there was no indication of treatment for a lung 
condition until the late-1990s, some 27 years after service 
separation.  As such, the Board places significant probative 
value on the, at a minimum, over 20-year gap between 
discharge from military service and the first reported 
medical history of a lung disorder, and finds that the post-
service symptomatology is too remote in time to support a 
finding of in-service onset, particularly given the lack of 
continuity of symptomatology during the multi-year gap 
between military discharge in 1970 and the initial diagnosis 
in 1997.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's lung 
disorder to active military service.  Of note, at the time of 
the 1997 surgery, there was absolutely no mention made or 
even suggestion of a relationship with military, nor did the 
treating physicians indicate that the lung condition was of 
long-standing duration.  The mere contentions of the veteran 
as to a medical nexus, no matter how well-meaning, without 
supporting medical evidence that would etiologically relate 
his symptomatology with an event or incurrence while in 
service, will not support a claim for service-connection.  
Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 
Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In the absence of a chronic lung disability shown during 
military service, the lack of post-service treatment, 
complaints, or diagnoses for many years after service 
separation, and no objective medical evidence of a nexus 
between military service and the veteran's lung disorder, his 
claim for service connection must be denied.

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

By virtue of the information contained in the December 1998 
rating decision, the June 1999 statement of the case, and the 
May 2002 supplemental statement of the case issued during the 
pendency of the appeal, the veteran and his representative 
were given notice of the information, medical evidence, or 
lay evidence necessary to substantiate the claim.  He was 
told that there was no evidence of treatment in service, no 
symptoms consistent with a left lung inflammatory pseudotumor 
until 1997, and no link between his disorder and military 
service.  The Board remanded the issue in March 2001 to 
ensure that the veteran was notified of his rights under the 
VCAA.  In June 2001, the RO provided the veteran with a 
letter informing him of his due process rights under the 
VCAA.  He was told that he needed to submit evidence in 
support of his claim, such as doctors' records, medical 
diagnoses, and medical opinion, and that VA would assist him 
in obtaining those records.  

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  To that end, it appears that all medical records 
identified by the veteran have been associated with the 
claims file, including the hospital and surgical record from 
the 1997 surgery and follow-up treatment records.  Moreover, 
the claim was the subject of a Board remand in June 2001 
undertaken for the purpose of associating Social Security 
Administration records and current outpatient treatment 
records with the claims file.  In addition, it appears that a 
full compliment of service medical records are associated 
with the claims file.  No further examination is required 
given the state of the current record and the absence of any 
pertinent findings either during service or for many years 
after service.  

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to service connection for a chronic 
lung disorder, diagnosed as an inflammatory pseudotumor of 
the left upper lobe is denied.



	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

